DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s amendment submitted on March 03, 2021.  In virtue of this amendment:
Claims 1 and 27-41 are cancelled; and thus,
Claims 2-26 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020 and 03/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A system … comprising … “a controller communicatively coupled to the at least two light sensors to receive the at least one signal representative of the detected composite light and communicatively coupled to the plurality of lighting element channels to provide at least one drive signal that is based at least in part on a color match algorithm and that varies a brightness level for each of the plurality of lighting element channels to produce the composite light at a desired color level along at least a portion of a daylight locus, wherein at least one time-color profile is assigned to one or more of the lighting element channels and the at least one drive signal is based at least in part on the at least one time-colour profile and vary the brightness level for each of the plurality of lighting element channels to produce the composite light at the desired color”, in combination with the remaining claimed limitations as claimed in independent claim 2 (claims 3-11 are allowed as being dependent on claim 2).
A system … comprising … “a controller communicatively coupled to the at least two light sensors to receive the at least one signal representative of the detected composite light, the controller using the at least one signal of the detected light to drive said plurality of lighting element channels, the controller activating a color match algorithm for automatically creating drive signals for the plurality of lighting element channels, the drive signals provided to the plurality of lighting element channels to adjust the flux of the light generated by each of the plurality of lighting element channels by changing at least one of the color temperature of the generated light or by changing the brightness level of the generated light to produce composite light having a desired flux”, in combination with the remaining claimed limitations as claimed in independent claim 12 (claims 13-26 are allowed as being dependent on claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Lin et al. – US 2007/0052375
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 15, 2021